DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The preliminary amendment filed on 3/2/2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6 and 10-11; and Claims 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-11 of U.S. Patent No. 10,781,030, hereinafter “patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of this instant application corresponds to claim 1 of the patent.
Claim 2 of this instant application corresponds to claim 10 of the patent.
Claim 3 of this instant application corresponds to claim 11 of the patent.
Claim 4 of this instant application corresponds to claim 11 of the patent.
Claim 6 of this instant application corresponds to claim 2 of the patent.
Claim 9 of this instant application corresponds to claim 4 of the patent.
Claim 10 of this instant application corresponds to claim 6 of the patent.
Claim 11 of this instant application corresponds to claim 1 of the patent.
Claim 12 of this instant application corresponds to claim 1 of the patent.
Claim 13 of this instant application corresponds to claim 1 of the patent.
Claim 14 of this instant application corresponds to claim 1 of the patent.
Claim 15 of this instant application corresponds to claim 10 of the patent.
Claim 16 of this instant application corresponds to claim 11 of the patent.
Claim 18 of this instant application corresponds to claim 11 of the patent.
 	It is clear that all the elements of claims 1-4, 6, 9-16 and 18 of this instant application are to be found in claims 1-2, 4, 6 and 10-11 of the patent. The difference between claims of the application and the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims of the patent is in effect a “species” of the “generic” invention of claims of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims of the application is anticipated by claims of the patent as cited in the above, the claims of the application are not patentably distinct from claims of the patent.  
 	Claims 5 and 17 of this instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-11 of U.S. Patent No. 10,781,030 in view of Chen (US 2011/0083560).
.
 	Claims 7 and 19 of this instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,781,030 in view of Koehler (US Patent No. 5,538,161).
	Patent is silent in disclosing a first set of indicia on the first container portion. However, Koehler teaches a first set of indicia on the first container portion (see message 282 on 214). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an indicia as taught by Koehler on the first container of Patent, in order to provide additional information to consumers.
 	Claims 8 and 20 of this instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,781,030 in view of Tauer (US 20080202969).
Patent is silent in disclosing a second set of indicia on the second container portion. However, Tauer teaches a second set of indicia (106) on the second container portion (container with fluid, [0031]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include indicia markings as taught .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the angled slot" in line 2.  There is insufficient antecedent basis for this limitation in the claim. In order to overcome the rejection, Applicant may consider changing the dependence of claim 14 to claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

 	Claims 11-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Anderson (US Patent No. 2,442,109).
Regarding claim 11, Anderson discloses a container for dispensing contents (fig.1-8), the container comprising: a first container portion (23) comprising: an opening to access the contents (top of 23 and 35 is the content), a first container portion top (top of 23), a first container portion bottom (bottom of 23), a first container portion sidewall having an inner surface and an outer surface (inner and outer surfaces of 23), andAttorney Docket No. 27425.US3 Page 4 of 6a slot (32) formed in the first container portion sidewall inner surface (page 1, col 2, ll.36-42, “groove”; see also 32 in inner surface of sidewall of 23 in fig.1); and a second container portion (34) to contain at least a portion of the contents, the second container portion comprising: a second container portion top (top of 34), a second container portion bottom (bottom of 34), a second container portion sidewall having an inner surface and an outer surface (the inner and outer surfaces of 34), and a tab (33) extending outwardly beyond the second container portion sidewall outer surface and engaging the first container portion slot (page 1, col 2, ll.36-42; 33 in 32); and a grasp ring (26) coupled to the second container portion tab (via 40).  
Regarding claim 12, Anderson discloses the second container portion is movable relative to the first container portion between a first position and a second position (movement of 34 via 26).  
Regarding claim 13, Anderson discloses the first container portion slot extends upwardly at an angle that is less than ninety degrees relative to the first container portion bottom (see angle of 32 at lower portion of 23 that engages 33).  
	Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson (US Patent No. 2,442,109) in view of Chen (US 2011/0083560).
.
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson (US Patent No. 2,442,109) in view Kendall (US Patent No. 1,480,449).
Anderson is silent in disclosing the first container portion slot extends through the first container portion sidewall from the inner surface to the outer surface. However, Kendall teaches the first container portion (16) slot (17) extends through the first container portion sidewall from the inner surface to the outer surface (tab 14 extends outwardly from 17 of 16). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the slot of Anderson to a through slot as taught by Kendall, in order to have a clear view of the movement and location of the content within the second container portion.        
   	Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson (US Patent No. 2,442,109) in view of Koehler (US Patent No. 5,538,161).
.
 	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson (US Patent No. 2,442,109) in view of Tauer (US 20080202969).
Anderson is silent in disclosing a second set of indicia on the second container portion. However, Tauer teaches a second set of indicia (106) on the second container portion (container with fluid, [0031]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include indicia markings as taught by Tauer on to the second container of Anderson, in order to keep track of the consumption level of the product.
Allowable Subject Matter
Claims 1-10, would be allowable if applicant resolves the double patenting rejection as cited in the above.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Donegan (US Patent No. 2,369,341). Regarding claim 11, Donegan discloses a container for dispensing contents 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BOB ZADEH/Examiner, Art Unit 3754